Citation Nr: 0216251	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-16 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for gait dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.


FINDING OF FACT

The veteran's current gait dysfunction was caused by his 
service-connected May 1994 cerebral vascular accident.


CONCLUSION OF LAW

A gait disorder is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.310(a) (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
because the benefit sought on appeal is being granted in 
full, the Board finds that it is not prejudicial to the 
veteran to proceed to adjudicate his claim on the current 
record without further discussion of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
Factual Background

The veteran had thirty years and seven days of active 
service.  He is service connected for hypertension.  His 
hypertension has been rated as 10 percent disabling since 
August 1, 1970, the day after his discharge from service.

A report of an October 1993 private CT scan of the head 
includes impressions of no evidence of intracranial 
hemorrhage, and the differential diagnosis including central 
atrophy and normal pressure hydrocephalus.  

Private medical records show that in May 1994, the veteran 
began to experience double vision when attempting to drive 
home from an airport.  Upon seeing a private neurologist, he 
complained of diplopia of four days duration.  He was noted 
to have been taken off of antihypertensive pills by his 
primary doctor eight months prior because his blood pressures 
were running in the acceptable range.  Blood pressures in May 
1994 were 142/84 and 192/110.  The left eye had ptosis and 
the left pupil was bigger than the right pupil.  After 
history and physical examination, the impression was left 
cranial nerve III dysfunction with possible pupillary 
involvement - likely a small infarct (thrombotic risks were 
noted to include hypertension, age, obesity) despite daily 
aspirin, but rule out left posterior communicating artery 
aneurysm.  The consulting neurologist also diagnosed a likely 
1974 infarct to the sixth cranial nerve, which was noted to 
have resolved in 10 days.

A report of a private May 1994 MRI of the brain includes an 
impression of ventriculomegaly, somewhat out of proportion to 
the degree of cerebral atrophy.  It was recommended that 
consideration be given to normal pressure hydrocephalus 
(NPH).  There was no evidence of any aneurysm involving the 
left posterior communicating cerebral artery.  

A June 1994 bilateral carotid cerebral arteriogram showed 50 
percent stenosis of the left internal carotid artery (ICA); 
mild plaque and irregularity of the right ICA, left vertebral 
occlusion; and no evidence of a cerebral aneurysm involving 
the anterior circulation.
 
Records of private treatment from May to July 1994 include an 
impression of slow improvement.  Beginning in July 1994, 
impressions included gait ataxia, rule out NPH.  By the end 
of July 1994, there was no more diplopia, chest pains, or 
headaches.  The veteran was undergoing neurological testing 
for gait difficulty at that time.  November 1994 treatment 
records include an impression of gait ataxia, due to vitamin 
B12 deficiency and +/- NPH.  He was receiving vitamin B12 
injections once a month.  The gait was subjectively better to 
the veteran.  December 1994 treatment records reflect that 
gait had improved.  In January 1995, he was walking with some 
difficulties.  In March 1995, he was stable, with a still 
unsteady gait on and off.  He was still receiving vitamin B12 
injections.  His gait was slow, but not assisted.  In April 
1995, the gait ataxia was noted to have been stable since 
January 1995, and was diagnosed as due to a history of 
vitamin B12 deficiency +/- NPH.  In June 1995, he stated to 
his physician that his gait had improved some.  The gait 
ataxia and vitamin B12 injections continued through August 
1995.  NPH was still noted as a possible factor for the gait 
ataxia.  

During a September 1995 VA examination for brain disorders, 
the veteran was noted to have had a stroke in 1994.  By 
history, at the time of the stroke he had double vision with 
the left eye and was evaluated and treated at a private 
hospital, was followed as an outpatient and treated, and 
seemed to be doing satisfactorily in terms of vision.  
However, the veteran still had trouble with an unsteady gait, 
coordination, and memory. 

On physical examination, the veteran was found to be alert, 
oriented, and cooperative to person, place and time, although 
he had a poor memory for serial digits and could not recite 
presidents.  Cranial nerves II through XII appeared intact 
bilaterally.  Motor examination revealed 5/5 strength 
throughout.  Reflexes were 2+ and symmetric.  There were no 
pathological reflexes.  Sensory examination was intact to 
pinprick, touch, and position sense.  Cerebellar and gaze 
station were normal.  The examiner noted that the veteran 
used a cane because of his unsteadiness, but in this context 
also referred the reader to the examination results.  The 
examiner's diagnosis was status post cerebrovascular accident 
(CVA), probable mid-brain level, currently with reasonably 
good recovery.

During a separate VA examination for hypertension on the same 
day, the veteran gave a history of having been on 
hypertension medication from 1960 to 1986, at which time 
through weight reduction and salt reduction he was able to 
achieve normal blood pressure without medication.  He stated, 
however, that he had a stroke in 1994, and since that time 
had experienced a markedly elevated blood pressure.  He 
denied any history of coronary artery disease, myocardial 
infarction, or angina.  At the examination, blood pressure in 
the sitting position was 190/100.  The diagnosis was 
hypertension, status post CVA, with apparent relatively 
poorly controlled blood pressure but no evidence of left 
ventricular hypertrophy. 

In August and September 1996, the veteran received physical 
therapy for ongoing problems with his gait.  

Private treatment records reflect that in July 1998 the 
veteran was walking with assistance of a cane or walker.  His 
gait was unsteady and stable.  He continued to receive 
vitamin B12 injections.  

An October 1998 nerve conduction study yielded normal 
results.  In January 1999 the veteran's gait was still 
unsteady.  April 1999 records of treatment describe him as 
having deficiencies in balance and cadence when walking.  

In May 1999, a VA examining physician was asked to comment on 
whether the veteran's current deficits could be explained by 
his (currently service-connected) stroke and hypertension.  
The examiner acknowledged the veteran's history of 
hypertension and a May 1994 incident in which he incurred a 
cranial nerve III dysfunction with possible pupillary 
involvement, thought likely due to a small infarct.  He had 
been taken off of hypertensive medications, and his blood 
pressure was 192/110 just prior to the incident.  At that 
time, it was noted that the thrombotic risk factors were 
hypertension, age, and obesity. 
The veteran gave a history of having had progressive gait 
ataxia to the third nerve from about the time of the 1994 
stroke.  However, he could not date exactly when it started.  
He said that it continued to get worse and that he was told 
by another neurologist that he might need to have a shunt put 
in his head, but he did not want to have his head drilled 
open.  He had been receiving vitamin B12 shots.  The third 
nerve problems stabilized within about 90 days and he was 
then left with only a walking problem.  There was no focal 
numbness or weakness, slurred speech, or double vision.

On physical examination, his gait was slow and ataxic but was 
also apractic in that if he took larger steps he would walk 
better.  He needed a cane to walk.  Coordination showed 
normal finger-nose-finger and rapid alternating movements.  

The examiner's diagnoses were status post infarct to the 
third nerve, and gait dysfunction, most likely due to NPH.  
Based on his review of the notes in the chart and history, he 
did not believe that the gait problem was related to the 
veteran's stroke or hypertension.  He noted that it was the 
veteran's private neurologist's opinion that it was not due 
to the stroke and was due to NPH and/or B12 deficiency, and 
that the continued progressive nature of it seemed to be at 
odds with the diagnosis of infarction.  Therefore, he did not 
believe that this problem was due to cerebral infarct or due 
to hypertension.

In a February 2000 rating decision, the RO granted service 
connection for a the 1994 vascular accident with infarct to 
the left third nerve as secondary to the service-connected 
disability of hypertension, but denied service connection for 
loss of balance and gait dysfunction.

From April 2000 to August 2001, the veteran received 
rehabilitation for problems with his gait and weakening of 
the lower extremities.  

March 2001 private treatment records diagnose a progressive 
gait disorder of uncertain etiology.  An MRI of the brain was 
ordered.  

In an extensive May 2001 private report of a neurological 
consultation (by a neurologist other than the veteran's 
previous treating neurologist) regarding the veteran's gait 
disorder, after a thorough review of history and physical 
examination, the neurologist indicated that he was not sure 
of the etiology of the gait disorder.  The ventriculomegaly 
suggested NPH although he had a prior large volume tap and 
apparently showed no improvement.  The neurologist noted that 
such a procedure could be repeated and discussed this with 
the veteran.  If this was repeated he would be looking for an 
improvement in the veteran's gait, which sometimes was only 
temporary.  He spoke to the veteran about shunting should a 
repeat tap improve his gait.  The neurologist further noted a 
deep white matter ischemic change on the veteran's MRI, which 
he opined could be a contributing to the veteran's gait 
disorder, and he recommended that the veteran continue on 
medication for stroke prevention.  The neurologist did not 
find a neuromuscular process in the lower extremities, aside 
from possibly a very minor distal symmetrical polyneuropathy.  
He did not think that the veteran had Parkinson disease or 
that he had experienced a new embolic or thrombotic event in 
the brain.  The physician opined that some of the veteran's 
walking difficulties were related to his being cautious in 
order to prevent additional falls.  The examiner added that 
the veteran seemed to be able to get around fairly well with 
a walker and a scooter.  

In October 2001, the veteran's physician listed the history 
of present illness as CVA with left side weakness and balance 
problems.  An MRI was noted to have shown ventriculomegaly, 
atrophy, and small vessel pathology of the brain.  The 
assessment was gait disorder, NPH versus ischemic changes, 
consider tap.

Recent treatment records show that the veteran continues to 
have hypertension and gait ataxia.  He has continued to 
received monthly vitamin B12 injections.  In October 2001, a 
wheelchair request was pending.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991 & Supp. 2002).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).  

Regulations also provide that service connection shall be 
granted for any disability which is proximately due to, the 
result of, or for the degree of aggravation caused by a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102. 

Analysis

In the present case, the most recent treatment records, 
including reports of a neurological consultation and MRI 
analysis, reflect that the most likely etiologies of the 
veteran's gait disorder are NPH and ischemic changes of the 
brain.  A May 1999 VA examiner found the likely etiology of 
the gait problems to be NPH.  However, as noted in recently 
dated private medical records, a prior procedure to relieve 
the NPH did not result in an improvement in the veteran's 
gait.  The onset of the gait disorder is generally regarded 
as at the time of or shortly after the veteran's May 1994 
CVA.  Some treatment and examination records, such as a 
September 1995 VA examination of the brain and an October 
2001 private treatment record, appear to relate the veteran's 
gait ataxia to the 1994 CVA.  The September 1995 VA 
examination describes the veteran's gait problems, and 
includes a diagnosis of status post CVA.  The October 2001 
private medical record indicates that the onset of the gait 
disturbance and left sided weakness essentially coincided 
with the May 1994 CVA, and includes ischemic changes to the 
brain as one of the etiologies of the gait disorder to be 
considered.  Further, in May 1994, the veteran's private 
physician noted hypertension (a service connected disability) 
to be a significant thrombotic risk fact.  Also, the veteran 
has consistently given a history of an onset of his gait 
problems from the time of his stroke.  The Board further 
notes that the extensive May 2001 neurological report 
includes a finding of deep white matter ischemic change on 
the veteran's MRI, which the neurologist indicated could be 
contributing to the veteran's gait disorder.  

The medical evidence reflects that substantial effort and 
resources have been utilized to determine the etiology of the 
veteran's gait disorder.  The most recent findings appear to 
attribute the veteran's gait disorder, at least in part, to 
his May 1994 CVA.  When considering the relevant evidence in 
toto, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's gait disorder was 
caused by his service-connected stroke.  The benefit of the 
doubt is resolved in the veteran's favor.  Accordingly, 
service connection for a gait dysfunction as secondary to a 
service-connected May 1994 CVA is warranted.  38 C.F.R. 
§ 3.110(a); Allen, supra.










ORDER

Service connection for gait dysfunction is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

